Citation Nr: 0104640	
Decision Date: 02/15/01    Archive Date: 02/20/01

DOCKET NO.  99-15 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death due to disability related to nicotine 
dependence.

2.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to April 
1946, and from February 1948 to September 1956.  He died on 
August [redacted], 1973.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in May 1998 
by the Sioux Falls, South Dakota, Medical and Regional Office 
Center (RO) of the Department of Veterans Affairs (VA).  The 
appellant testified at an RO hearing in March 1999.  

The Board notes that by decision in July 1975, the Board 
denied a claim by the appellant for service connection for 
the cause of the veteran's death based on contentions that 
the veteran's service-connected left hip and back 
disabilities caused, or contributed to cause, his death.  
That decision was final when issued.  38 U.S.C.A. §§ 7103, 
7104 (West 1991); 38 C.F.R. § 20.1100 (2000).  The 
appellant's current claim for service connection for the 
cause of the veteran's death is based on the contention that 
the veteran incurred nicotine dependence in service which 
resulted in disabilities which caused his death.  As legal 
interpretations by the VA General Counsel subsequent to the 
1975 Board decision have provided a basis for a claim based 
on nicotine dependence, the claim currently on appeal will be 
considered on a de novo basis as a new claim of service 
connection for cause of death due to nicotine dependence.  
See Spencer v. Brown, 4 Vet. App. 283 (1993) (when a 
regulation creates a new basis of entitlement to benefits, as 
through liberalization of the requirements for entitlement to 
benefits, an applicant's claim of entitlement under such 
regulation is separate and distinct from a claim previously 
and finally denied).


FINDINGS OF FACT

1.  The veteran died on August [redacted], 1973; the death 
certificate listed the immediate cause of death as cardiac 
arrest with questionable pulmonary embolus; the underlying 
cause of death was listed as carcinoma of the rectum with 
metastasis to the liver.  

2.  The veteran's death was not caused by disability related 
to nicotine dependence acquired during service.   

3.  The veteran was in receipt of a permanent total service-
connected disability rating from September 1966 until the 
time of his death in August 1973. 


CONCLUSIONS OF LAW

1.  The veteran's death was not caused by or substantially or 
materially contributed to by a nicotine dependence related 
disability incurred in or aggravated by his active military 
service.  38 U.S.C.A. §§ 1110, 1131, 1310, 5107 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. § 3.312 (2000).  

2.  The appellant's claim of entitlement to DIC under the 
provisions of 38 U.S.C.A. § 1318 lacks entitlement under the 
law.  38 U.S.C.A. § 1318(b) (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 3.22(a) (effective January 21, 2000), 
20.1106 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This newly enacted 
legislation, among other things, provides for VA assistance 
to claimants under certain circumstances.  When such 
circumstances arise, reasonable efforts must be made by VA to 
obtain certain records, such as service medical records 
(SMRs), VA or private medical records, or provide for an 
examination or medical opinion when necessary to make a 
decision on the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 38 U.S.C. § 5103A).  
After reviewing the claims file, the Board is satisfied that 
there has been substantial compliance with the provisions of 
the new law.  The record shows that the claim has been 
adequately developed.  Opinions from both private and VA 
medical personnel are of record.  Under the circumstances, 
the Board finds that the record as it now stands allows for 
equitable review of the appellant's appeal and that no useful 
purpose would be served by delaying appellate review for 
additional development.

I.  Service Connection for Cause of Death

The appellant's claim which gives rise to the present appeal 
was received in January 1998.  She contends that:  the 
veteran incurred nicotine dependence in service, which led to 
continued smoking after service; the nicotine dependence in 
service resulted and continued smoking after service caused 
the veteran's subsequent respiratory problems, hypertension, 
stroke, cancer, and cardiac condition; and these conditions 
caused the veteran's death.  The appellant contends that the 
veteran's nicotine dependence began in service because he did 
not smoke prior to service.  The Board notes that current law 
prohibits service connection for disease attributable to the 
use of tobacco products during service.  Public Law 105-206, 
112 Stat. 685, 865-66 (1998) (codified at 38 U.S.C.A. § 
1103).   However, this prohibition only applies to claims 
filed after June 9, 1998.  Accordingly, the appellant's claim 
is not prohibited by law. 

Service connection for the cause of the veteran's death may 
be granted if a disorder incurred in or aggravated by service 
either caused or contributed substantially or materially to 
cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; see 
Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  A service-
connected disability will be considered as the principal 
(primary) cause of death when such disability, singly or 
jointly with some other conditions, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b); see Ashley v. Brown, 6 Vet. 
App. 52, 57 (1993).  A contributory cause of death is 
inherently one not related to the principal cause.  In 
determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially, that it combined to cause death, 
or that it aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c); see Schoonover v. Derwinski, 3 
Vet. App. 166, 168-69 (1992).  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c). 

A precedential opinion by the VA General Counsel (which is 
binding upon the Board pursuant to 38 U.S.C.A. § 7104(c)) was 
prepared to clarify when entitlement to benefits may be 
awarded based upon in-service tobacco use.  This opinion 
determined that direct service connection of disability may 
be established if the evidence establishes that injury or 
disease resulted from tobacco use in line of duty in the 
active military, naval, or air service.  VAOPGCPREC 2-93 
(O.G.C. Prec. 2-93).  The VA General Counsel issued a 
clarification of this opinion in June 1993, and stated that 
the opinion does not hold that service connection will be 
established for a disease related to tobacco use if the 
affected veteran smoked in service, but rather states that 
any disability allegedly related to tobacco use which is not 
diagnosed until after service would not preclude 
establishment of service connection; however, it must be 
demonstrated that the disability resulted from use of tobacco 
during service, and the possible effect of smoking before or 
after service must be taken into consideration.  VAOPGCPREC 
2-93 (O.G.C. Prec. 2-93) (Explanation of VAOPGCPREC 2-93 
dated January 1993).

In a May 1997 General Counsel Opinion, VAOPGCPREC 19-97, it 
was noted that, in a May 5, 1997 memorandum, the Under 
Secretary for Health, relying upon the criteria set forth in 
VAOPGCPREC 67-90 (O.G.C. Prec. 67-90), stated that nicotine 
dependence may be considered a disease for VA compensation 
purposes.  The General Counsel made the following statement: 
assuming the conclusion of the Under Secretary for Health 
that nicotine dependence may be considered a disease for 
compensation purposes is adopted by adjudicators, secondary 
service connection may be established, under the terms of 38 
C.F.R. § 3.310(a), only if a veteran's nicotine dependence, 
which arose in service, and resulting tobacco use may be 
considered the proximate cause of the disability or death 
which is the basis of the claim.  VAOPGCPREC 19-97.  Nicotine 
dependence is recognized as a psychiatric disability in 
Diagnostic Criteria from DSM-IV and the question of whether a 
veteran acquired a dependence on nicotine during service is a 
medical issue.  See VAOPGCPREC 19-97. 

The veteran served on active duty from January 1943 to April 
1946, and from February 1948 to September 1956.  He died on 
August [redacted], 1973, at age 48.  The death certificate lists 
the immediate cause of death as cardiac arrest with questionable 
pulmonary embolus, and listed the underlying cause of death 
as carcinoma of the rectum with metastasis to the liver. 

Available service medical records are negative for any 
indication of impairment of the lungs or respiratory system.  
For example, a separation and reenlistment examination in 
July 1955 found the veteran's lungs and chest to be 
clinically normal, and also found the anus and rectum to be 
clinically normal.  Private post-service treatment records in 
1958 are likewise negative for any cancer or any other 
smoking-related disorder. 

The medical evidence of record reflects that the veteran was 
hospitalized in July 1973 with complaints of rectal bleeding 
of eight months' duration, and examination and studies 
revealed adenocarcinoma of the rectum, metastatic to the 
liver.  An abdominal perineal resection was performed in July 
1973 with placement of a left permanent lower quadrant 
colostomy, with post-operative complications.  On August [redacted], 
1973, the veteran became anxious with tachycardia, was 
diagnosed with possible pulmonary embolus, and went into 
severe cardiac arrest.  The final diagnoses were:  death, 
secondary to probable pulmonary embolus and/or myocardial 
infarction; metastatic adenocarcinoma; status post abdominal 
perineal resection; status post multiple abdominal abscesses 
with incision and drainage and subsequent right lower 
quadrant fecal fistula. 

In March 1998, a military physician, Kenneth Roberts, D.O., 
wrote that it was his opinion that it was as likely as not 
that the veteran became nicotine dependent while on active 
duty, and that this caused him to continue to smoke, which 
resulted in the following conditions:  hypertension, mild 
cerebrovascular accident with secondary seizure, peptic ulcer 
disease, colon cancer, and questionable pulmonary 
embolus/myocardial infarction causing cardiac arrest.  In a 
subsequent letter dated in March 1999, Dr. Roberts wrote that 
in March 1998 he reviewed all of the medical records of the 
veteran that were available at that time, and his March 1998 
opinion was based upon a review of the records.  He wrote 
that it was "likely that this patient became nicotine 
dependent while on active duty that caused him to continue to 
smoke."  He further wrote that nicotine addiction had been 
related to the development of the following conditions:  
hypertension, mild cerebrovascular accident with subsequent 
seizure, peptic ulcer disease, colon cancer, and questionable 
pulmonary embolus/myocardial infarction causing the cardiac 
arrest which the veteran suffered. 

In May 1999, a VA physician reviewed the entire claims 
folder, including the transcript of the personal hearing in 
March 1999, and the March 1999 statement from Dr. Roberts.  
The VA physician agreed that the veteran had been nicotine 
dependent, but opined that there was insufficient evidence in 
the records to conclude that the veteran became nicotine 
dependent while on active duty.  The VA physician also 
concluded that the veteran died abruptly of apparently 
pulmonary embolus, although other sudden causes of death, 
such as myocardial infarction and cerebrovascular accident 
had not been ruled out.  The VA physician noted that the 
veteran had several conditions that made him high risk for 
pulmonary embolus, which included:  major abdominal surgery, 
prolonged period of inactivity, and carcinoma.  She wrote 
that Harrison's Principles of Internal Medicine, 14th 
Edition, did not list smoking as a causative factor for 
pulmonary embolus, but smoking was listed as a possible risk 
factor for colorectal cancer, though it did not have a 
definitive association.  She further opined that it was the 
colorectal cancer and surgical complications of treatment for 
this cancer that made the veteran vulnerable to sudden death. 

The Board finds the evidence on the question of when the 
veteran began to smoke to be rather vague.  In an undated 
written statement submitted by the appellant at the personal 
hearing, the veteran's sister wrote that she could not 
remember the veteran smoking before he went into service.  
However, this alone does not necessarily show that the 
veteran began smoking during either of his periods of 
service.  It is possible that the veteran began smoking 
during the period between his two periods of active service 
(April 1946 to February 1948). 

With regard to the appellant's own assertion regarding 
whether the veteran smoked prior to service, the evidence 
reflects that the appellant does not in fact know when the 
veteran began smoking.  In a February 1998 Statement in 
Support of Claim in response to questions by the RO, the 
appellant wrote that she did not know the month and year the 
veteran started smoking, and did not know how many packs per 
day he smoked before entering active service.  She wrote that 
when she met him he was smoking 3 packs per day.  With regard 
to when she met him, she wrote and testified that it was 
while he was on active duty in the Air Force, though she 
testified that she met the veteran in 1947, or 1948, but she 
got her years mixed up, and that she really did not know when 
the veteran started smoking.  She further testified that 
maybe the veteran did mention that he had been smoking in 
1947 (which was prior to his second period of service). 

There is no other evidence of record which indicates when the 
veteran started smoking.  There are no indications in the 
medical evidence of record dated prior to the veteran's death 
regarding the veteran smoking or the onset of his smoking, 
including in service.  Based on this evidence, the Board 
finds that the evidence of record is insufficient to 
establish that the veteran became nicotine dependent during 
service. 

Moreover, there are conflicting medical opinions of record 
regarding the conditions contributing to cause the veteran's 
death.  Therefore, the Board must weigh the probative value 
of this medical evidence.  The United States Court of Appeals 
for Veterans Claims (Court) has held that "[t]he probative 
value of medical opinion evidence is based on the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches . . . As is true with 
any piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the province of the 
[BVA as] adjudicators."  Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993); see also Winsett v. West, 11 Vet. App. 
420 (1998) (Court affirmed the Board's decision which weighed 
two medical opinions, from an expert and a treating 
physician); Owens v. Brown, 7 Vet. App. 429, 433 (1995) 
(Board favoring one medical opinion over another is not 
error).

The Court has also held that, while "the BVA is not free to 
ignore the opinion of a treating physician, the BVA is 
certainly free to discount the credibility of that 
physician's statement."  Sanden v. Derwinski, 2 Vet. App. 
97, 101 (1992).  In this respect, the Board has considered 
the March 1998 medical statement of Dr. Roberts.  While Dr. 
Roberts indicated that he reviewed all of the medical records 
available in March 1998, he did not specify which records 
were available.  As the claims file was lost, the 
reconstructed claims file in March 1998 did not include any 
medical evidence.  The appellant testified that she delivered 
medical records for Dr. Roberts' review, which appear to be 
the medical records she submitted at the personal hearing, 
though she did not specify.  The March 1999 letter and 
opinion was based on the March 1998 review, and essentially 
repeated it, adding that a review of the records had been 
made; the March 1999 letter does not reflect that Dr. Roberts 
reviewed the expanded record at that time, including the 
veteran's sister's statement or the hearing transcript.  

While the question of whether a veteran acquired a dependence 
on nicotine during service is a medical issue, as the Board 
has found above, there is no credible factual basis of record 
for Dr. Roberts' opinion that the veteran's nicotine 
dependence began in service because the evidence does not 
establish when he began smoking.  Therefore, Dr. Roberts' 
opinion that nicotine dependence began in service, if based 
on any history at all, was based on questionable history 
presented to him by the appellant of the veteran having begun 
smoking in service.  As indicated above, the appellant does 
not have personal knowledge of when the veteran began 
smoking.  While an examiner can render a current diagnosis 
based upon his examination of the veteran, the Court has held 
that without a thorough review of the record, an opinion 
regarding the etiology of the underlying condition can be no 
better than the facts alleged by the presenting historian.  
Swan v. Brown, 5 Vet. App. 229, 233 (1993).  In effect, it is 
mere speculation.  See Black v. Brown, 5 Vet. App. 177, 180 
(1993).  "An opinion based upon an inaccurate factual 
premise has no probative value."  Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993).

After a review of the evidence, the Board finds the May 1999 
VA medical opinions - regarding the onset of nicotine 
dependence, as well as the opinion of nexus between nicotine 
dependence and rectal cancer or pulmonary embolus/myocardial 
infarction - to be of greater probative value than the March 
1999 and March 1998 medical opinions offered by Dr. Roberts.  
The VA examiner's review of the evidence included evidence 
not considered by Dr. Roberts, including the veteran's 
sister's statement and the appellant's personal hearing 
testimony.  The VA examiner also had the benefit of review of 
Dr. Roberts' written opinion.  The VA examiner specifically 
indicated the basis of the opinions offered, including 
specific reference to medical evidence, hearing testimony, 
written statements, and medical treatise evidence, while Dr. 
Roberts did not indicate the basis for the diagnosis of 
nicotine dependence in service nor the basis for his opinion 
of proximate causation between nicotine dependence and the 
multiple disorders stated.  The medical evidence of record 
corroborates the VA examiner's opinion as to causation.  For 
example, treatment records of the veteran in 1968 to 1973 
reflect the veteran's multiple chronic disorders (seizure 
disorder, hypertension, migraine, hematochezia, questionable 
sinus headache, sinusitis, anxiety neurosis, peptic ulcer 
disease, and service-connected orthopedic disabilities), but 
do not relate any of these to smoking, either in service or 
after service.  Medical opinions summarized in 1975 Board 
decision are, likewise, consistent with the May 1999 VA 
opinion, and do not note or indicate history or findings 
pertaining to smoking or nicotine dependence.  

Additionally, the VA opinion was supported by medical 
treatise evidence which showed that smoking was listed as a 
possible risk factor for colorectal cancer, though it did not 
have a definitive association, while Dr. Roberts did not 
offer a basis for his conclusion of nexus between smoking and 
rectal cancer.  The medical treatise evidence, coupled with 
the more probative VA opinion, also refuted Dr. Roberts' bare 
nexus opinion that the veteran's smoking caused pulmonary 
embolus/myocardial infarction. 

With regard to the appellant's belief that nicotine 
dependence was related to smoking in service, as a lay 
person, she is competent to describe symptoms observed, but 
is not competent to offer evidence which requires medical 
knowledge, such as diagnosis or a determination of etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  A layperson 
is generally not capable of opining on matters requiring 
medical knowledge, such as the condition causing symptoms.  
Stadin v. Brown, 8 Vet. App. 280, 284 (1995).  The question 
of whether a veteran acquired a dependence on nicotine during 
service is a medical issue.  See VAOPGCPREC 19-97. 

For the reasons stated, the Board accords greater weight to 
the May 1999 VA medical opinion than to the March 1998 or 
March 1999 medical opinions by Dr. Roberts.  Accordingly, the 
Board finds that service connection for the cause of the 
veteran's death due to nicotine dependence is not warranted.  
38 U.S.C.A. §§ 1310, 5107; 38 C.F.R. § 3.312.  In reaching 
this decision, the Board considered the doctrine of 
reasonable doubt; however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

II.  DIC under 38 U.S.C.A. § 1318

The provisions of 38 U.S.C.A. § 1318 provide that DIC 
benefits are payable to the surviving spouse in the same 
manner as if the veteran's death was service connected when 
the veteran at the time of death was in receipt of or was 
entitled to receive compensation for a service-connected 
disability that was continuously rated totally disabled by a 
schedular or unemployability rating for a period of 10 or 
more years immediately preceding death.  38 U.S.C.A. 
§ 1318(b); 38 C.F.R. § 3.22.  The Court has outlined that, 
under the umbrella of a general 38 U.S.C.A. § 1318 DIC claim, 
a VA claimant may receive DIC under any one of the three 
following theories: (1) If the veteran was in actual receipt 
of compensation at a total disability rating for 10 
consecutive years preceding death; (2) if the veteran would 
have been entitled to receive such compensation but for CUE 
in previous final RO decisions and certain previous final BVA 
decisions; or (3) if, on consideration of the evidence in the 
veteran's claims file or VA custody prior to the veteran's 
death and the law then applicable, the veteran hypothetically 
would have been entitled to receive a total disability rating 
for at least the 10 years immediately preceding the veteran's 
death.  Cole v. West, 13 Vet. App. 268 (1999); cf. Marso v. 
West, 13 Vet. App. 260, 267 (1999). 
 
A final rule effective January 21, 2000, amended 38 C.F.R. 
§ 3.22 to make it clear that, in order to be entitled to DIC 
under the provisions of 38 U.S.C.A. § 1318, the evidence must 
show that at the time of death the veteran was receiving, or 
was entitled to receive, compensation for service-connected 
disability that was rated by VA as totally disabling for a 
continuous period of at least 10 years immediately preceding 
death.  65 FR 3388 (January 21, 2000).  As the appellant 
filed her claim for DIC in January 1998, however, the 
regulation 38 C.F.R. § 3.22 in effect at that time has been 
considered.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991) (generally, when a law or regulation changes while a 
case is pending, the version most favorable to the claimant 
applies, absent congressional intent to the contrary).  

The evidence shows that, at the time of the veteran's death 
in August 1973, he was not in receipt of, and was not 
entitled to receive, compensation for total service-connected 
disability for a period of 10 or more years immediately 
preceding his death.  He had been in receipt of a total 
disability rating for only 7 years.  See Ruiz v. Gober, 10 
Vet. App. 352, 356 (1997) (appellant not eligible for DIC 
benefits where veteran died 37 days short of 10 year 
statutory requirement).  As the veteran was not rated by VA 
as totally disabled for a continuous period of at least 10 
years immediately preceding his death, there is no legal 
basis for entitlement to DIC under 38 U.S.C.A. § 1318.  The 
Court has held that where, as in this appellant's case, the 
law and not the evidence is dispositive of the claim, the 
claim should be denied because of lack of entitlement under 
the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
The benefit sought on appeal must be denied on that basis.

With regard to a claim under 38 U.S.C.A. § 1318 based on 
clear and unmistakable error (CUE), the appellant has not 
presented a claim of CUE in any prior rating decision or 
Board decision.  The Court has held that, in order to raise a 
38 U.S.C.A. § 1318 CUE theory, a claimant must provide at 
least the date of the decision sought to be attacked 
collaterally (or sufficient detail so as to identify clearly 
the prior decision), and must indicate how, based on the 
evidence of record and the law at the time of the decision 
being attacked, the veteran would have been entitled to have 
prevailed so as to have been receiving a total disability 
rating for ten years immediately preceding the veteran's 
death.  Where, as in the present case, an appellant did not 
at any point even identify the Board decision or the RO 
decision that she wished to challenge for CUE in a prior RO 
decision, and did not provide the requisite specificity as to 
why her 38 U.S.C.A. § 1318 CUE theory should be successful 
and would have sustained her claim, the Court held that a CUE 
matter was not pending before the Board.  Cole, 13 Vet. App. 
at 277.  

With regard to a 38 U.S.C.A. § 1318 claim based on a 
hypothetically "entitled to receive" theory, the appellant in 
this case has not even alleged such a claim.  The Court has 
held that a 38 U.S.C.A. § 1318 hypothetically "entitled to 
receive" claim is analogous to a CUE-based 38 U.S.C.A. § 1318 
"entitled to receive" claim and, for that reason, requires 
that a claimant must set forth how, based on the evidence in 
the veteran's claims file, or under VA's control, at the time 
of the veteran's death and the law then applicable, the 
veteran would have been entitled to a total disability rating 
for the 10 years immediately preceding the veteran's death.  
Cole at 278.  The Court specifically indicated that it is the 
"claimant's responsibility before the BVA decision to 
provide the specificity of detail required" in order to 
obtain an adjudication of a particular 38 U.S.C.A. § 1318 
hypothetically "entitled to receive" theory.  Id at 279.  
 

ORDER

The appeal is denied.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 

